Case: 20-60501     Document: 00516112600          Page: 1    Date Filed: 12/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 1, 2021
                                  No. 20-60501
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Antoine Celestin,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 803 755


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Antoine Celestin, a native and citizen of Haiti, petitions for review of
   an order by the Board of Immigration Appeals dismissing his appeal from the
   denial of his applications for asylum, withholding of removal, and protection
   under the Convention Against Torture. We DENY the petition.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60501        Document: 00516112600        Page: 2   Date Filed: 12/01/2021




                                    No. 20-60501


          We review a Board of Immigration Appeals (“BIA”) decision and
   consider the immigration judge’s decision only to the extent it influenced the
   BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Factual findings
   are reviewed for substantial evidence and legal determinations are reviewed
   de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Under
   the substantial evidence standard, we may not overturn a factual finding
   unless the evidence compels a contrary result. Martinez-Lopez v. Barr, 943
   F.3d 766, 769 (5th Cir. 2019). We review the BIA’s denial of a motion for
   remand for abuse of discretion. Suate-Orellana v. Barr, 979 F.3d 1056, 1062
   (5th Cir. 2020).
          Celestin argues that the BIA erred by affirming the immigration
   judge’s determination without considering the evidence he presented with
   his brief to the BIA. The BIA noted that it did not consider new evidence
   presented for the first time on appeal. The BIA treated Celestin’s submission
   of evidence as a motion to remand and then denied the motion because the
   evidence did not alter the outcome of the case. As Celestin admits in his
   brief, the evidence simply corroborates his testimony, which was found to be
   credible. This was not an abuse of the BIA’s discretion. See Suate-Orellana,
   979 F.3d at 1062.
          Celestin also argues that the BIA erred in finding that he had not
   suffered past persecution because the Haitian government was unwilling to
   help him. Celestin testified, however, that he did not report his alleged abuse
   to the police out of fear for his safety from the perpetrators. We agree with
   another panel of this court that whether a petitioner has reported private
   violence to police is one factor that may be considered, as is the futility of
   reporting such violence. See Arevalo-Velasquez v. Whitaker, 752 F. App’x
   200, 201 (5th Cir. 2021).       In rejecting Celestin’s assertions of past
   persecution and “additional harm in the future,” the BIA specifically
   discussed the incidents he related about his life in Haiti as well as his two



                                         2
Case: 20-60501     Document: 00516112600           Page: 3   Date Filed: 12/01/2021




                                    No. 20-60501


   return trips to there while he lived in Chile. The BIA found that nothing in
   his testimony showed that any past harm was inflicted by or with the
   acquiescence of the government. Though the record supports that he was
   mistreated, the incidents do not show that he was targeted as an individual
   and do not compel a finding of past persecution in light of his testimony that
   he was able to return to Haiti for his parents’ funerals without incident. See
   Qorane v. Barr, 919 F.3d 904, 909–10 (5th Cir. 2019). The evidence does not
   cause us to disturb the findings of the BIA with regards to the asylum claim.
   The harm described in this case does not qualify as past persecution. See
   Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
          Similarly, the evidence does not compel the conclusion that there is
   an objectively reasonable, well-founded fear of future persecution. See Lopez-
   Gomez, 263 F.3d at 445. Not only did the BIA find that Celestin produced no
   “credible, direct or specific evidence” that the Haitian government was
   unwilling or unable to protect him from people who wanted to harm him for
   being a homosexual male, but the scant evidence in the record supporting
   Celestin’s claim does not compel a conclusion that Celestin has a well-
   founded fear of future prosecution. Thus, Celestin has not shown that the
   BIA erred in affirming the denial of his application for asylum. Because the
   standard of proof is higher for withholding of removal than it is for asylum,
   the challenge to the denial of the application for withholding of removal fails
   as well. See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Celestin also challenges the BIA’s finding that he had not shown that
   it was more likely than not that he would be tortured with the acquiescence
   of the government if removed to Haiti. See Efe v. Ashcroft, 293 F.3d 899, 907
   (5th Cir. 2002). Celestin did not present any evidence for his Convention
   Against Torture claim that differed from his asylum or withholding of
   removal claim. See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012). He has




                                         3
Case: 20-60501     Document: 00516112600         Page: 4   Date Filed: 12/01/2021




                                  No. 20-60501


   not shown that the BIA erred in affirming the denial of his application for
   protection under the Convention Against Torture.
         PETITION DENIED.




                                        4